OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7986 The Alger Institutional Funds (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 ITEM 1. Schedule of Investments. - 2 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments July 31, 2015 COMMON STOCKS—96.3% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 124,658 $ AEROSPACE & DEFENSE—2.6% Honeywell International, Inc. 634,059 66,607,898 Lockheed Martin Corp. 71,514 14,810,549 The Boeing Co. 150,063 21,634,583 103,053,030 AIR FREIGHT & LOGISTICS—0.6% United Parcel Service, Inc., Cl. B 212,283 21,729,288 AIRLINES—1.1% United Continental Holdings, Inc.* 782,632 44,132,618 ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 406,309 20,518,605 APPAREL ACCESSORIES & LUXURY GOODS—0.6% PVH Corp. 104,209 12,092,413 Under Armour, Inc., Cl. A* 97,422 9,676,927 21,769,340 APPAREL RETAIL—0.8% VF Corp. 408,380 31,482,014 APPLICATION SOFTWARE—2.1% Adobe Systems, Inc.* 333,654 27,356,292 Palantir Technologies, Inc., Cl. A* ,@ 239,030 1,699,503 salesforce.com, inc.* 714,134 52,346,022 81,401,817 AUTO PARTS & EQUIPMENT—1.3% Delphi Automotive PLC. 526,527 41,111,228 WABCO Holdings, Inc.* 60,232 7,436,845 48,548,073 AUTOMOBILE MANUFACTURERS—0.2% Tesla Motors, Inc.* 23,915 BIOTECHNOLOGY—8.2% Amgen, Inc. 263,100 46,460,829 Biogen, Inc.* 152,545 48,628,295 BioMarin Pharmaceutical, Inc.* 155,830 22,793,254 Celgene Corp.* 354,090 46,474,313 Gilead Sciences, Inc. 639,890 75,417,435 Incyte Corp.* 145,698 15,193,388 Intercept Pharmaceuticals, Inc.* 93,226 24,593,951 United Therapeutics Corp.* 99,165 16,794,584 Vertex Pharmaceuticals, Inc.* 177,618 23,978,430 320,334,479 BREWERS—1.6% Anheuser-Busch InBev NV# 297,307 35,543,052 Molson Coors Brewing Co., Cl. B 322,176 22,919,601 SABMiller PLC.* 76,400 4,005,558 BUILDING PRODUCTS—0.3% Fortune Brands Home & Security, Inc. 59,397 2,836,207 - 3 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—(CONT.) Lennox International, Inc. 82,378 $ 9,726,370 12,562,577 CABLE & SATELLITE—1.8% Comcast Corporation, Cl. A 1,108,820 69,201,456 COMMUNICATIONS EQUIPMENT—1.0% Arista Networks, Inc.* 269,030 22,724,964 ARRIS Group, Inc.* 307,900 9,520,268 QUALCOMM, Inc. 130,658 8,413,069 40,658,301 CONSTRUCTION MATERIALS—0.4% Vulcan Materials Co. 175,063 15,934,234 DATA PROCESSING & OUTSOURCED SERVICES—3.6% Alliance Data Systems Corp.* 102,078 28,075,533 Fiserv, Inc.* 140,951 12,243,004 Visa, Inc., Cl. A 1,344,558 101,299,000 141,617,537 DRUG RETAIL—2.5% CVS Caremark Corp. 343,213 38,601,166 Rite Aid Corp.* 1,499,104 13,357,017 Walgreens Boots Alliance, Inc. 466,793 45,106,207 97,064,390 FOOD RETAIL—0.8% The Kroger Co. 831,152 32,614,405 FOOTWEAR—0.3% NIKE, Inc., Cl. B 92,497 10,657,504 GENERAL MERCHANDISE STORES—1.0% Dollar General Corp. 204,729 16,454,070 Dollar Tree, Inc.* 290,321 22,653,747 39,107,817 HEALTH CARE EQUIPMENT—1.6% Becton Dickinson and Co. 143,447 21,825,461 Edwards Lifesciences Corp.* 125,200 19,050,432 Hologic, Inc.* 344,748 14,362,202 St. Jude Medical, Inc. 103,981 7,675,877 62,913,972 HEALTH CARE FACILITIES—1.2% HCA Holdings, Inc.* 511,047 47,532,481 HOME ENTERTAINMENT SOFTWARE—0.3% Activision Blizzard, Inc. 435,654 HOME IMPROVEMENT RETAIL—1.5% Lowe's Companies, Inc. 361,198 25,052,694 The Home Depot, Inc. 299,907 35,098,116 60,150,810 HOTELS RESORTS & CRUISE LINES—1.6% Ctrip.com International Ltd.#* 369,047 26,416,384 Hilton Worldwide Holdings, Inc.* 535,942 14,390,043 - 4 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—(CONT.) Royal Caribbean Cruises Ltd. 237,458 $ 21,335,601 62,142,028 HOUSEWARES & SPECIALTIES—0.9% Jarden Corp.* 627,827 34,530,485 INDUSTRIAL CONGLOMERATES—1.2% Danaher Corp. 408,186 37,373,510 General Electric Co. 357,256 9,324,382 46,697,892 INDUSTRIAL GASES—0.4% Air Products & Chemicals, Inc. 120,327 17,147,801 INDUSTRIAL MACHINERY—0.3% Ingersoll-Rand PLC. 196,390 12,058,346 INTERNET RETAIL—4.5% Amazon.com, Inc.* 216,971 116,329,002 JD.com, Inc.#* 111,200 3,672,936 NetFlix, Inc.* 207,137 23,677,830 The Priceline Group, Inc.* 3,002 3,733,197 TripAdvisor, Inc.* 365,881 29,043,634 176,456,599 INTERNET SOFTWARE & SERVICES—9.4% Alibaba Group Holding Ltd.#* 92,926 7,279,823 Demandware, Inc.* 138,241 10,445,490 Facebook, Inc., Cl. A* 1,638,487 154,034,163 Google, Inc., Cl. C* 232,919 145,716,456 GrubHub, Inc.* 459,492 14,570,491 LendingClub Corp.* 425,555 6,174,803 LinkedIn Corp., Cl. A* 36,036 7,324,677 Yahoo! Inc.* 569,848 20,896,326 366,442,229 INVESTMENT BANKING & BROKERAGE—1.0% E*TRADE Financial Corp.* 417,753 11,872,540 Morgan Stanley 460,966 17,903,920 The Charles Schwab Corp. 94,460 3,294,765 The Goldman Sachs Group, Inc. 18,300 3,752,781 36,824,006 IT CONSULTING & OTHER SERVICES—0.3% Cognizant Technology Solutions Corp., Cl. A* 192,198 12,127,694 LIFE SCIENCES TOOLS & SERVICES—1.7% Illumina, Inc.* 37,170 8,151,381 Thermo Fisher Scientific, Inc. 422,779 58,990,354 67,141,735 MANAGED HEALTH CARE—2.6% Aetna, Inc. 97,157 10,975,826 Cigna Corp. 296,491 42,712,493 Humana, Inc. 66,564 12,120,639 UnitedHealth Group, Inc. 275,804 33,482,606 99,291,564 - 5 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE MOVIES & ENTERTAINMENT—2.1% The Walt Disney Co. 390,945 $ 46,913,400 Time Warner, Inc. 375,152 33,028,382 79,941,782 MULTI-LINE INSURANCE—1.3% American International Group, Inc. 259,745 16,654,849 Hartford Financial Services Group, Inc. 715,650 34,029,158 50,684,007 MULTI-UTILITIES—0.3% Sempra Energy 101,517 10,332,400 OIL & GAS EQUIPMENT & SERVICES—1.0% Baker Hughes, Inc. 500,613 29,110,646 Schlumberger Ltd. 25,781 2,135,182 Weatherford International PLC.* 884,020 9,441,334 40,687,162 OIL & GAS EXPLORATION & PRODUCTION—1.1% Anadarko Petroleum Corp. 454,759 33,811,331 Devon Energy Corp. 192,247 9,500,847 43,312,178 OIL & GAS STORAGE & TRANSPORTATION—0.2% Cheniere Energy, Inc.* 135,848 OTHER DIVERSIFIED FINANCIAL SERVICES—1.4% Bank of America Corp. 1,078,118 19,276,750 Citigroup, Inc. 567,893 33,199,025 52,475,775 PACKAGED FOODS & MEATS—0.1% Mead Johnson Nutrition Co., Cl. A 55,615 PHARMACEUTICALS—7.4% AbbVie, Inc. 84,206 5,895,262 Allergan PLC.* 539,910 178,791,196 Bristol-Myers Squibb Co. 854,640 56,098,570 Mallinckrodt PLC.* 60,535 7,503,918 Mylan NV* 58,510 3,275,975 Shire PLC. 397,232 35,304,486 286,869,407 RAILROADS—0.7% Union Pacific Corp. 285,446 27,856,675 REGIONAL BANKS—0.3% Citizens Financial Group, Inc. 373,900 RENEWABLE ELECTRICITY—0.3% TerraForm Global, Inc., Cl. A* 720,000 10,080,000 TerraForm Power, Inc., Cl. A 96,358 2,906,157 12,986,157 RESEARCH & CONSULTING SERVICES—0.2% CoStar Group, Inc.* 46,627 RESTAURANTS—1.8% McDonald's Corp. 156,393 15,617,405 Starbucks Corp. 458,773 26,576,720 - 6 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE RESTAURANTS—(CONT.) Yum! Brands, Inc. 330,736 $ 29,025,391 71,219,516 SECURITY & ALARM SERVICES—0.3% Tyco International PLC. 300,273 SEMICONDUCTOR EQUIPMENT—0.7% SunEdison, Inc.* 1,172,793 27,302,621 SEMICONDUCTORS—2.8% Avago Technologies Ltd. 301,843 37,772,633 Broadcom Corp., Cl. A 645,087 32,647,853 NXP Semiconductors NV* 414,997 40,250,559 110,671,045 SOFT DRINKS—1.0% PepsiCo, Inc. 412,347 39,729,633 SPECIALIZED FINANCE—0.5% McGraw Hill Financial, Inc. 192,166 19,552,891 SPECIALTY CHEMICALS—1.3% PPG Industries, Inc. 453,869 49,190,322 SPECIALTY STORES—0.5% Signet Jewelers Ltd. 146,893 17,806,369 SYSTEMS SOFTWARE—2.7% Microsoft Corp. 1,354,419 63,251,368 Oracle Corp. 473,495 18,911,390 ServiceNow, Inc.* 262,234 21,109,837 103,272,595 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.2% Apple, Inc. 1,780,721 216,001,457 Western Digital Corp. 312,582 26,900,807 242,902,264 TOBACCO—0.4% Altria Group, Inc. 306,594 16,672,582 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc.* 889,566 31,846,463 WIRELESS TELECOMMUNICATION SERVICES—1.1% SBA Communications Corp., Cl. A* 342,057 41,293,121 TOTAL COMMON STOCKS (Cost $3,238,226,718) PREFERRED STOCKS—0.4% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 1,074,935 515,969 Choicestream, Inc., Cl. B* ,@,(a) 2,500,538 1,200,258 APPLICATION SOFTWARE—0.2% Palantir Technologies, Inc., Cl. B* ,@ 974,841 6,931,119 Palantir Technologies, Inc., Cl. D* ,@ 127,007 903,020 - 7 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) July 31, 2015 PREFERRED STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 111,655 $ TOTAL PREFERRED STOCKS (Cost $13,252,335) MASTER LIMITED PARTNERSHIP—2.2% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—2.2% The Blackstone Group LP. 2,030,707 79,705,249 The Carlyle Group LP. 288,657 7,681,163 87,386,412 TOTAL MASTER LIMITED PARTNERSHIP (Cost $77,510,946) REAL ESTATE INVESTMENT TRUST—0.5% SHARES VALUE MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 711,040 20,741,037 (Cost $20,974,602) Total Investments (Cost $3,349,964,601) (b) 99.4% Other Assets in Excess of Liabilities 0.6% 23,598,025 NET ASSETS 100.0% $ 3,900,887,374 * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $3,385,001,410, amounted to $492,287,939 which consisted of aggregate gross unrealized appreciation of $563,421,180 and aggregate gross unrealized depreciation of $71,133,241. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 0.00% Choicestream, Inc., Cl. A 12/17/2013 0.02% Choicestream, Inc., Cl. B 7/10/2014 0.03% Intarcia Therapeutics, Inc. 3/27/2014 0.11% Palantir Technologies, Inc., Cl. A 10/07/2014 0.05% Palantir Technologies, Inc., Cl. B 10/07/2014 0.18% Palantir Technologies, Inc., Cl. D 10/14/2014 0.02% Total $15,516,866 0.41% See Notes to Financial Statements - 8 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments July 31, 2015 COMMON STOCKS—84.6% SHARES VALUE AEROSPACE & DEFENSE—3.2% Honeywell International, Inc. 16,950 $ AIRLINES—1.2% United Continental Holdings, Inc.* 12,220 APPAREL RETAIL—1.3% VF Corp. 9,600 APPLICATION SOFTWARE—1.9% salesforce.com, inc.* 14,600 AUTO PARTS & EQUIPMENT—1.8% Delphi Automotive PLC. 12,670 BIOTECHNOLOGY—7.8% Amgen, Inc. 3,800 671,042 Biogen, Inc.* 2,490 793,762 Celgene Corp.* 6,090 799,313 Gilead Sciences, Inc. 11,210 1,321,211 Intercept Pharmaceuticals, Inc.* 1,530 403,629 Vertex Pharmaceuticals, Inc.* 3,030 409,050 BREWERS—1.1% Anheuser-Busch InBev NV# 5,130 CABLE & SATELLITE—2.5% Comcast Corporation, Cl. A 22,400 COMMUNICATIONS EQUIPMENT—0.7% Arista Networks, Inc.* 4,740 DATA PROCESSING & OUTSOURCED SERVICES—5.0% Alliance Data Systems Corp.* 1,910 525,326 Visa, Inc., Cl. A 30,690 2,312,185 DRUG RETAIL—1.0% CVS Caremark Corp. 5,100 HEALTH CARE EQUIPMENT—1.8% Becton Dickinson and Co. 3,990 607,078 DexCom, Inc.* 5,130 434,255 HEALTH CARE FACILITIES—1.4% HCA Holdings, Inc.* 8,280 HOTELS RESORTS & CRUISE LINES—2.8% Ctrip.com International Ltd.#* 8,200 586,956 Diamond Resorts International, Inc.* 22,110 692,927 Hilton Worldwide Holdings, Inc.* 11,450 307,433 INDUSTRIAL CONGLOMERATES—1.1% Danaher Corp. 6,660 INDUSTRIAL MACHINERY—0.7% NN, Inc. 17,250 INTERNET RETAIL—3.9% Amazon.com, Inc.* 3,290 1,763,934 TripAdvisor, Inc.* 5,440 431,827 - 9 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—10.6% Demandware, Inc.* 11,240 $ 849,294 Facebook, Inc., Cl. A* 24,590 2,311,706 Google, Inc., Cl. C* 3,741 2,340,407 Yahoo! Inc.* 12,410 455,075 LIFE SCIENCES TOOLS & SERVICES—2.3% Thermo Fisher Scientific, Inc. 9,320 MANAGED HEALTH CARE—1.3% UnitedHealth Group, Inc. 5,980 MULTI-LINE INSURANCE—1.6% Hartford Financial Services Group, Inc. 18,740 OIL & GAS EQUIPMENT & SERVICES—0.9% Baker Hughes, Inc. 9,000 OIL & GAS EXPLORATION & PRODUCTION—1.4% Anadarko Petroleum Corp. 10,650 OTHER DIVERSIFIED FINANCIAL SERVICES—2.8% Bank of America Corp. 43,320 774,562 Citigroup, Inc. 13,770 804,994 PHARMACEUTICALS—8.3% Allergan PLC.* 8,350 2,765,102 Bristol-Myers Squibb Co. 16,740 1,098,814 Shire PLC.# 3,100 827,111 RESTAURANTS—1.0% Yum! Brands, Inc. 6,710 SECURITY & ALARM SERVICES—0.6% Tyco International PLC. 8,370 SEMICONDUCTOR EQUIPMENT—0.5% SunEdison, Inc.* 11,030 SEMICONDUCTORS—3.3% Avago Technologies Ltd. 6,390 799,645 Broadcom Corp., Cl. A 8,930 451,947 NXP Semiconductors NV* 5,960 578,060 SPECIALTY CHEMICALS—2.9% PPG Industries, Inc. 14,810 SYSTEMS SOFTWARE—1.6% Microsoft Corp. 19,460 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.5% Apple, Inc. 25,721 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc.* 12,570 TOTAL COMMON STOCKS (Cost $44,447,366) - 10 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments July 31, 2015 (Continued) PREFERRED STOCKS—0.6% SHARES VALUE BIOTECHNOLOGY—0.6% Prosetta Biosciences, Inc.* ,@,(a) 76,825 $ (Cost $345,713) MASTER LIMITED PARTNERSHIP—3.2% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—3.2% The Blackstone Group LP. 45,610 (Cost $1,672,987) REAL ESTATE INVESTMENT TRUST—4.8% SHARES VALUE MORTGAGE—3.3% Blackstone Mortgage Trust, Inc., Cl. A 62,550 SPECIALIZED—1.5% Crown Castle International Corp. 10,290 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,654,920) Total Investments (Cost $49,120,986) (b) 93.2% Other Assets in Excess of Liabilities 6.8% NET ASSETS 100.0% $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $49,183,903, amounted to $3,244,408 which consisted of aggregate gross unrealized appreciation of $4,171,829 and aggregate gross unrealized depreciation of $927,421. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Prosetta Biosciences, Inc. 2/06/2015 0.61% Total $345,713 0.61% See Notes to Financial Statements - 11 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2015 COMMON STOCKS—96.2% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 8,930 $ AEROSPACE & DEFENSE—1.8% Digital Globe, Inc.* 19,200 406,656 Hexcel Corp. 24,600 1,276,494 TransDigm Group, Inc.* 4,800 1,086,240 AIRLINES—2.0% Spirit Airlines, Inc.* 19,900 1,190,418 United Continental Holdings, Inc.* 32,500 1,832,675 ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 15,200 APPAREL ACCESSORIES & LUXURY GOODS—2.4% Hanesbrands, Inc. 48,900 1,517,367 PVH Corp. 9,400 1,090,776 Under Armour, Inc., Cl. A* 10,100 1,003,233 APPAREL RETAIL—0.4% L Brands, Inc. 8,400 APPLICATION SOFTWARE—2.4% ACI Worldwide, Inc.* 47,900 1,133,793 Aspen Technology, Inc.* 13,500 599,130 Palantir Technologies, Inc., Cl. A* ,@ 12,426 88,349 PTC, Inc.* 30,300 1,101,405 Synchronoss Technologies, Inc.* 14,663 700,891 ASSET MANAGEMENT & CUSTODY BANKS—1.4% WisdomTree Investments, Inc. 88,300 AUTO PARTS & EQUIPMENT—2.4% BorgWarner, Inc. 20,900 1,038,939 Delphi Automotive PLC. 15,250 1,190,720 WABCO Holdings, Inc.* 11,100 1,370,517 AUTOMOBILE MANUFACTURERS—0.8% Tesla Motors, Inc.* 4,600 AUTOMOTIVE RETAIL—1.6% Advance Auto Parts, Inc. 6,900 1,202,049 Carmax, Inc.* 19,900 1,283,749 BIOTECHNOLOGY—6.0% BioMarin Pharmaceutical, Inc.* 6,200 906,874 Bluebird Bio, Inc.* 5,600 928,648 Celldex Therapeutics, Inc.* 26,500 624,075 Incyte Corp.* 9,300 969,804 Intercept Pharmaceuticals, Inc.* 5,700 1,503,717 Juno Therapeutics, Inc.* 2,600 127,192 Portola Pharmaceuticals, Inc.* 26,700 1,320,048 Ultragenyx Pharmaceutical, Inc.* 6,400 773,952 - 12 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) United Therapeutics Corp.* 6,000 $ 1,016,160 Vertex Pharmaceuticals, Inc.* 7,800 1,053,000 BUILDING PRODUCTS—3.3% Allegion PLC. 26,900 1,700,618 AO Smith Corp. 15,800 1,134,756 Fortune Brands Home & Security, Inc. 18,300 873,825 Lennox International, Inc. 11,200 1,322,384 COMMUNICATIONS EQUIPMENT—2.8% Arista Networks, Inc.* 13,300 1,123,451 ARRIS Group, Inc.* 55,500 1,716,060 F5 Networks, Inc.* 10,400 1,395,056 CONSTRUCTION MATERIALS—0.8% Vulcan Materials Co. 12,800 DATA PROCESSING & OUTSOURCED SERVICES—4.5% Alliance Data Systems Corp.* 9,300 2,557,872 Fiserv, Inc.* 23,200 2,015,152 Vantiv, Inc., CL. A* 29,400 1,293,600 WEX, Inc.* 10,300 1,051,012 DRUG RETAIL—1.1% Rite Aid Corp.* 196,700 ELECTRICAL COMPONENTS & EQUIPMENT—2.1% Acuity Brands, Inc. 11,800 2,374,042 Hubbell, Inc., Cl. B 8,200 856,162 ELECTRONIC COMPONENTS—0.4% Belden, Inc. 9,700 FOOD RETAIL—1.4% The Kroger Co. 41,600 1,632,384 Whole Foods Market, Inc. 13,700 498,680 GENERAL MERCHANDISE STORES—2.7% Burlington Stores, Inc.* 18,200 1,001,728 Dollar General Corp. 26,300 2,113,731 Dollar Tree, Inc.* 12,400 967,572 HEALTH CARE EQUIPMENT—3.1% DexCom, Inc.* 22,600 1,913,090 Edwards Lifesciences Corp.* 5,600 852,096 Hologic, Inc.* 38,100 1,587,246 IDEXX Laboratories, Inc.* 5,800 421,834 HEALTH CARE FACILITIES—2.5% Acadia Healthcare Co., Inc.* 17,300 1,380,194 Tenet Healthcare Corporation* 22,600 1,272,380 - 13 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—(CONT.) Universal Health Services, Inc., Cl. B 7,600 $ 1,103,748 HEALTH CARE SERVICES—1.8% Adeptus Health, Inc., Cl. A* 11,800 1,296,702 Diplomat Pharmacy, Inc.* 14,600 674,228 Team Health Holdings, Inc.* 11,900 802,179 HOME FURNISHING RETAIL—0.7% Williams-Sonoma, Inc. 12,000 HOMEBUILDING—0.6% Toll Brothers, Inc.* 25,600 HOTELS RESORTS & CRUISE LINES—7.4% Diamond Resorts International, Inc.* 97,400 3,052,516 Hilton Worldwide Holdings, Inc.* 62,200 1,670,070 La Quinta Holdings, Inc.* 105,100 2,230,222 Norwegian Cruise Line Holdings Ltd.* 47,800 2,983,676 Royal Caribbean Cruises Ltd. 14,900 1,338,765 HOUSEWARES & SPECIALTIES—1.3% Jarden Corp.* 36,150 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.5% Robert Half International, Inc. 13,400 INDUSTRIAL GASES—0.2% Air Products & Chemicals, Inc. 2,300 INDUSTRIAL MACHINERY—2.1% Graco, Inc. 18,600 1,329,714 Ingersoll-Rand PLC. 11,800 724,520 NN, Inc. 30,100 687,183 Pall Corp. 3,900 493,155 INTERNET RETAIL—0.8% Qunar Cayman Islands Ltd.#* 3,400 141,984 TripAdvisor, Inc.* 13,000 1,031,940 INTERNET SOFTWARE & SERVICES—5.4% Cornerstone OnDemand, Inc.* 32,000 1,153,920 Criteo SA#* 15,100 803,773 DealerTrack Holdings, Inc.* 24,500 1,520,715 Demandware, Inc.* 12,900 974,724 GrubHub, Inc.* 28,300 897,393 Hortonworks, Inc.* 16,300 395,438 LendingClub Corp.* 56,400 818,364 LinkedIn Corp., Cl. A* 5,200 1,056,952 Shutterstock, Inc.* 13,310 711,153 INVESTMENT BANKING & BROKERAGE—1.7% E*TRADE Financial Corp.* 23,800 676,396 - 14 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INVESTMENT BANKING & BROKERAGE—(CONT.) TD Ameritrade Holding Corp. 54,200 $ 1,990,766 MOVIES & ENTERTAINMENT—0.4% Live Nation Entertainment, Inc.* 26,100 OIL & GAS DRILLING—0.3% Patterson-UTI Energy, Inc. 31,300 OIL & GAS EQUIPMENT & SERVICES—0.3% Weatherford International PLC.* 46,000 OIL & GAS EXPLORATION & PRODUCTION—0.6% Diamondback Energy, Inc.* 3,400 228,820 Range Resources Corp. 16,200 637,308 PHARMACEUTICALS—1.7% Jazz Pharmaceuticals PLC.* 4,100 788,184 Lannett Co., Inc.* 11,300 673,480 Mallinckrodt PLC.* 5,400 669,384 Pacira Pharmaceuticals, Inc.* 7,000 464,940 RAILROADS—0.3% Genesee & Wyoming, Inc., Cl. A* 7,100 REAL ESTATE SERVICES—0.9% Jones Lang LaSalle, Inc. 7,500 REGIONAL BANKS—1.4% Citizens Financial Group, Inc. 34,900 909,843 Signature Bank* 8,800 1,281,192 RENEWABLE ELECTRICITY—0.8% TerraForm Global, Inc., Cl. A* ,@ 33,544 422,652 TerraForm Power, Inc., Cl. A 27,400 826,384 RESEARCH & CONSULTING SERVICES—2.3% CoStar Group, Inc.* 6,900 1,388,901 Verisk Analytics, Inc., Cl. A* 27,800 2,171,458 SECURITY & ALARM SERVICES—0.4% Tyco International PLC. 14,200 SEMICONDUCTOR EQUIPMENT—1.2% Lam Research Corp. 11,300 868,631 SunEdison, Inc.* 40,300 938,184 SEMICONDUCTORS—4.6% Avago Technologies Ltd. 23,000 2,878,220 Microsemi Corp.* 42,800 1,409,832 NXP Semiconductors NV* 18,800 1,823,412 Qorvo, Inc.* 9,900 573,705 Skyworks Solutions, Inc. 4,100 392,247 - 15 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALIZED FINANCE—2.1% McGraw Hill Financial, Inc. 18,100 $ 1,841,675 Moody's Corp. 12,400 1,369,332 SPECIALTY CHEMICALS—1.6% Axalta Coating Systems Ltd.* 25,700 817,517 PPG Industries, Inc. 2,700 292,626 The Sherwin-Williams Co. 4,800 1,333,248 SPECIALTY STORES—2.9% Signet Jewelers Ltd. 9,100 1,103,102 The Michaels Cos, Inc.* 43,400 1,099,756 Tractor Supply Co. 10,300 952,956 Ulta Salon, Cosmetics & Fragrance, Inc.* 8,100 1,344,843 SYSTEMS SOFTWARE—1.8% ServiceNow, Inc.* 26,100 2,101,050 Tableau Software, Inc., Cl. A* 5,900 617,966 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.8% Western Digital Corp. 14,000 TRADING COMPANIES & DISTRIBUTORS—1.1% HD Supply Holdings, Inc.* 45,700 WIRELESS TELECOMMUNICATION SERVICES—1.8% SBA Communications Corp., Cl. A* 22,400 TOTAL COMMON STOCKS (Cost $129,069,008) PREFERRED STOCKS—1.7% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 77,008 36,964 Choicestream, Inc., Cl. B* ,@,(a) 144,793 69,501 APPLICATION SOFTWARE—0.2% Palantir Technologies, Inc., Cl. B* ,@ 50,675 360,299 Palantir Technologies, Inc., Cl. D* ,@ 6,602 46,940 BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 166,009 PHARMACEUTICALS—0.9% Intarcia Therapeutics, Inc.* ,@ 7,588 285,916 Tolero Pharmaceuticals, Inc.* ,@,(a) 354,870 1,070,323 TOTAL PREFERRED STOCKS (Cost $2,589,818) REAL ESTATE INVESTMENT TRUST—1.4% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 16,600 - 16 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2015 (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE SPECIALIZED—1.0% Crown Castle International Corp. 19,000 $ TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,395,703) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 240,362 (Cost $240,362) Total Investments (Cost $134,294,891) (b) 99.5% Other Assets in Excess of Liabilities 0.5% NET ASSETS 100.0% $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $135,202,800, amounted to $17,033,419 which consisted of aggregate gross unrealized appreciation of $23,030,078 and aggregate gross unrealized depreciation of $5,996,659. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 0.00% Choicestream, Inc., Cl. A 12/17/2013 0.02% Choicestream, Inc., Cl. B 7/10/2014 0.05% Intarcia Therapeutics, Inc. 3/27/2014 0.18% JS Kred SPV I, LLC. 6/26/2015 0.16% Palantir Technologies, Inc., Cl. A 10/07/2014 0.06% Palantir Technologies, Inc., Cl. B 10/07/2014 0.24% Palantir Technologies, Inc., Cl. D 10/14/2014 0.03% Prosetta Biosciences, Inc. 2/06/2015 0.49% TerraForm Global, Inc., Cl. A 6/08/2015 0.28% Tolero Pharmaceuticals, Inc. 8/01/2014 0.46% Tolero Pharmaceuticals, Inc. 10/31/2014 0.24% Total $3,372,634 2.21% See Notes to Financial Statements - 17 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2015 COMMON STOCKS—96.3% SHARES VALUE AEROSPACE & DEFENSE—0.9% Esterline Technologies Corp.* 27,425 $ 2,431,501 Hexcel Corp. 38,600 2,002,954 AIR FREIGHT & LOGISTICS—0.6% Forward Air Corp. 55,000 AIRLINES—0.6% Spirit Airlines, Inc.* 50,900 APPAREL ACCESSORIES & LUXURY GOODS—1.3% G-III Apparel Group Ltd.* 82,200 APPLICATION SOFTWARE—13.2% ACI Worldwide, Inc.* 340,200 8,052,534 American Software, Inc., Cl. A 656,952 6,057,097 Blackbaud, Inc. 120,550 7,372,838 Fair Isaac Corp. 51,300 4,652,397 Guidewire Software, Inc.* 79,850 4,715,142 HubSpot, Inc.* 109,500 5,907,525 Manhattan Associates, Inc.* 105,250 6,822,305 NetScout Systems, Inc.* 119,850 4,779,618 PROS Holdings, Inc.* 315,723 6,904,862 SolarWinds, Inc.* 90,350 3,604,062 Tyler Technologies, Inc.* 27,500 3,837,350 62,705,730 ASSET MANAGEMENT & CUSTODY BANKS—0.7% WisdomTree Investments, Inc. 136,502 AUTO PARTS & EQUIPMENT—1.4% American Axle & Manufacturing Holdings, Inc.* 69,950 1,397,601 Gentherm, Inc.* 47,850 2,408,290 Tenneco, Inc.* 59,900 2,983,619 AUTOMOTIVE RETAIL—0.7% Lithia Motors, Inc., Cl. A 28,800 BIOTECHNOLOGY—10.6% ACADIA Pharmaceuticals, Inc.* 19,350 944,473 Amicus Therapeutics, Inc.* 142,650 2,452,153 Anacor Pharmaceuticals, Inc.* 19,450 2,901,746 Celldex Therapeutics, Inc.* 117,300 2,762,415 Cepheid, Inc.* 112,350 6,245,537 Clovis Oncology, Inc.* 40,200 3,394,086 Dyax Corp.* 93,700 2,305,957 Forward Pharma A/S#* 25,050 813,123 Halozyme Therapeutics, Inc.* 116,300 2,714,442 Heron Therapeutics, Inc.* 83,850 2,711,709 Incyte Corp.* 61,350 6,397,578 Juno Therapeutics, Inc.* 38,350 1,876,082 NantKwest, Inc.* 23,900 731,340 Neurocrine Biosciences, Inc.* 70,050 3,510,906 Portola Pharmaceuticals, Inc.* 73,000 3,609,120 TESARO, Inc.* 53,800 3,120,400 - 18 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) Ultragenyx Pharmaceutical, Inc.* 28,800 $ 3,482,784 49,973,851 BUILDING PRODUCTS—1.5% Masonite International Corp.* 57,350 3,961,164 NCI Building Systems, Inc.* 230,900 2,990,155 CASINOS & GAMING—0.7% Penn National Gaming Inc.* 162,900 COMMODITY CHEMICALS—0.7% Calgon Carbon Corp. 196,850 COMMUNICATIONS EQUIPMENT—0.5% ARRIS Group, Inc.* 76,099 CONSUMER FINANCE—0.8% PRA Group, Inc.* 56,100 DATA PROCESSING & OUTSOURCED SERVICES—2.3% Euronet Worldwide, Inc.* 43,500 2,979,750 MAXIMUS, Inc. 61,650 4,205,147 WEX, Inc.* 35,835 3,656,603 10,841,500 EDUCATION SERVICES—0.7% Grand Canyon Education, Inc.* 79,000 ELECTRONIC COMPONENTS—1.5% Belden, Inc. 26,050 1,542,941 DTS, Inc.* 203,350 5,793,442 ELECTRONIC EQUIPMENT MANUFACTURERS—3.7% Cognex Corp. 168,500 7,627,995 FEI Co. 41,500 3,567,755 FLIR Systems, Inc. 207,800 6,398,162 17,593,912 FOOD DISTRIBUTORS—0.4% United Natural Foods, Inc.* 37,114 FOOD RETAIL—1.0% Smart & Final Stores, Inc.* 284,300 GENERAL MERCHANDISE STORES—1.5% Burlington Stores, Inc.* 111,000 6,109,440 Tuesday Morning Corp.* 119,100 1,117,158 HEALTH CARE EQUIPMENT—6.5% Abaxis, Inc. 125,350 6,275,021 ABIOMED, Inc.* 52,950 4,101,507 Cantel Medical Corp. 150,250 8,245,720 Cyberonics, Inc.* 99,350 6,100,090 GenMark Diagnostics, Inc.* 581,500 4,942,750 Glaukos Corp.* 34,700 1,103,113 30,768,201 HEALTH CARE FACILITIES—1.7% Healthsouth Corp. 79,150 3,617,155 - 19 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—(CONT.) VCA Antech, Inc.* 70,650 $ 4,347,095 HEALTH CARE SERVICES—3.4% Adeptus Health, Inc., Cl. A* 36,400 3,999,996 Diplomat Pharmacy, Inc.* 71,450 3,299,561 Team Health Holdings, Inc.* 73,950 4,984,970 Teladoc, Inc.* 122,125 3,855,486 16,140,013 HEALTH CARE SUPPLIES—2.9% Neogen Corp.* 144,500 8,408,455 Quidel Corp.* 263,600 5,459,156 HEALTH CARE TECHNOLOGY—1.9% Medidata Solutions, Inc.* 166,900 HOMEFURNISHING RETAIL—0.6% Restoration Hardware Holdings, Inc.* 28,400 HOTELS RESORTS & CRUISE LINES—1.5% Diamond Resorts International, Inc.* 128,750 4,035,025 La Quinta Holdings, Inc.* 153,400 3,255,148 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.5% On Assignment, Inc.* 60,400 INDUSTRIAL MACHINERY—3.6% NN, Inc. 167,648 3,827,404 Proto Labs, Inc.* 103,650 7,812,100 Sun Hydraulics Corp. 155,850 5,520,207 INTERNET SOFTWARE & SERVICES—7.2% Criteo SA#* 65,512 3,487,204 Cvent, Inc.* 139,900 3,766,108 Demandware, Inc.* 104,415 7,889,597 Shutterstock, Inc.* 99,800 5,332,314 SPS Commerce, Inc.* 121,300 8,751,795 Stamps.com, Inc.* 69,200 4,747,120 33,974,138 INVESTMENT BANKING & BROKERAGE—0.6% Evercore Partners, Inc., Cl. A 48,400 LIFE SCIENCES TOOLS & SERVICES—2.8% Bio-Techne Corp. 79,000 8,641,020 PRA Health Sciences, Inc.* 111,550 4,683,985 13,325,005 MANAGED HEALTH CARE—0.8% Molina Healthcare, Inc.* 47,450 OIL & GAS EXPLORATION & PRODUCTION—1.1% Oasis Petroleum, Inc.* 134,250 1,292,828 Parsley Energy, Inc., Cl. A* 129,400 1,871,124 QEP Resources, Inc. 139,550 1,936,954 - 20 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2015 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PAPER PACKAGING—0.6% Graphic Packaging Holding Co. 178,000 $ PHARMACEUTICALS—1.8% Impax Laboratories, Inc.* 53,100 2,573,226 Intersect ENT, Inc.* 43,450 1,289,161 Lannett Co., Inc.* 39,950 2,381,020 Tetraphase Pharmaceuticals, Inc.* 49,550 2,356,103 REGIONAL BANKS—2.1% Bank of the Ozarks, Inc. 93,100 4,107,572 Boston Private Financial Holdings Inc. 276,850 3,482,773 Investors Bancorp, Inc. 196,150 2,389,107 RENEWABLE ELECTRICITY—0.5% TerraForm Power, Inc., Cl. A 84,750 RESTAURANTS—2.3% Fiesta Restaurant Group, Inc.* 57,668 3,352,241 Jack in the Box, Inc. 22,600 2,147,000 Papa John's International, Inc. 68,300 5,160,748 10,659,989 SEMICONDUCTORS—2.2% Cavium Networks, Inc.* 49,350 3,345,930 Microsemi Corp.* 120,100 3,956,094 Monolithic Power Systems, Inc. 61,000 3,154,310 10,456,334 SPECIALTY CHEMICALS—1.7% Balchem Corp. 141,350 SPECIALTY STORES—1.1% Five Below, Inc.* 112,390 4,143,819 Party City Holdco, Inc.* 45,500 938,210 SYSTEMS SOFTWARE—2.3% Proofpoint, Inc.* 79,546 5,146,626 TubeMogul, Inc.* 400,300 5,656,239 10,802,865 TRADING COMPANIES & DISTRIBUTORS—0.8% Watsco, Inc. 29,350 TRUCKING—0.5% Swift Transportation Co.* 94,700 TOTAL COMMON STOCKS (Cost $404,044,002) PREFERRED STOCKS—0.7% SHARES VALUE BIOTECHNOLOGY—0.1% Prosetta Biosciences, Inc.* ,@,(a) 133,263 PHARMACEUTICALS—0.6% Intarcia Therapeutics, Inc.* ,@ 41,238 1,553,847 - 21 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments July 31, 2015 (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—(CONT.) Tolero Pharmaceuticals, Inc.* ,@,(a) 448,284 $ 1,352,069 TOTAL PREFERRED STOCKS (Cost $3,287,452) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Neuralstem, Inc., 1/8/2019* 250,375 – (Cost $0) – REAL ESTATE INVESTMENT TRUST—2.3% SHARES VALUE HOTELS & RESORTS—0.8% Pebblebrook Hotel Trust 89,247 OFFICE—0.6% Dupont Fabros Technology, Inc. 90,600 SPECIALIZED—0.9% Sovran Self Storage, Inc. 45,000 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $9,045,252) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 775,134 (Cost $775,134) Total Investments (Cost $417,151,840) (b) 99.5% Other Assets in Excess of Liabilities 0.5% NET ASSETS 100.0% $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $421,266,738, amounted to $49,634,383 which consisted of aggregate gross unrealized appreciation of $70,362,155 and aggregate gross unrealized depreciation of $20,727,772. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Intarcia Therapeutics, Inc. 3/27/2014 $1,335,699 0.32% JS Kred SPV I, LLC. 6/26/2015 0.16% Prosetta Biosciences, Inc. 2/06/2015 0.13% Tolero Pharmaceuticals, Inc. 10/31/2014 0.29% Total $4,280,734 0.90% See Notes to Financial Statements - 22 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS NOTE 1  General: The Alger Institutional Funds (the Trust) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financia Services  Investment Companies. The Trust operates as a series company and currently offers an unlimited number of shares of beneficial interest in four funds  Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund (collectively, the Funds or individually, each a Fund). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation Each Fund offers one or more of the following share classes: Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I, R and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the cost of its transfer agency and sub-transfer agency services, and each of Classes A, C and R bears the cost of its plan of distribution. NOTE 2  Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the NYSE) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. - 23 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a - 24 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) company’s financial statements, from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of July 31, 2015 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $729,438,606 $729,378,770 — $ 59,836 Consumer Staples 253,465,031 249,459,473 4,005,558 — Energy 103,448,777 103,448,777 — — Financials 169,284,252 169,284,252 — — Health Care 884,083,638 848,779,152 35,304,486 — Industrials 320,729,809 320,729,809 — — Information Technology 1,137,631,620 1,135,932,117 — 1,699,503 Materials 82,272,357 82,272,357 — — Telecommunication Services 61,811,726 61,811,726 — — Utilities 13,238,557 13,238,557 — — TOTAL COMMON STOCKS $ 3,755,404,373 $ 3,714,334,990 $ $ - 25 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 MASTER LIMITED PARTNERSHIP Financials 87,386,412 87,386,412 — — PREFERRED STOCKS Consumer Discretionary 1,716,227 — — 1,716,227 Health Care 4,207,161 — — 4,207,161 Information Technology 7,834,139 — — 7,834,139 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 20,741,037 20,741,037 — — TOTAL INVESTMENTS IN SECURITIES $ $ Alger Capital Appreciation Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 7,499,269 $ 7,499,269 — — Consumer Staples 1,186,888 1,186,888 — — Energy 1,315,177 1,315,177 — — Financials 2,470,643 2,470,643 — — Health Care 12,926,882 12,926,882 — — Industrials 4,241,272 4,241,272 — — Information Technology 16,379,730 16,379,730 — — Materials 1,605,108 1,605,108 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 1,790,192 1,790,192 — — PREFERRED STOCKS Health Care 345,713 — — 345,713 REAL ESTATE INVESTMENT TRUST Financials 2,667,437 2,667,437 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Mid Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $37,321,700 $37,317,413 — $ 4,287 Consumer Staples 3,883,661 3,883,661 — — Energy 2,296,041 1,873,389 — 422,652 Financials 11,603,174 11,603,174 — — Health Care 23,123,155 23,123,155 — — Industrials 24,267,783 24,267,783 — — Information Technology 36,490,821 36,402,472 — 88,349 Materials 3,936,220 3,936,220 — — Telecommunication Services 3,471,728 3,471,728 — — Utilities 826,384 826,384 — — TOTAL COMMON STOCKS $ $ — $ - 26 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Mid Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 PREFERRED STOCKS Consumer Discretionary 106,465 — — 106,465 Health Care 2,103,280 — — 2,103,280 Information Technology 407,239 — — 407,239 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 2,158,206 2,158,206 — — SPECIAL PURPOSE VEHICLE Financials 240,362 — — 240,362 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Small Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $55,853,243 $55,853,243 — — Consumer Staples 6,636,620 6,636,620 — — Energy 5,100,906 5,100,906 — — Financials 19,789,427 19,789,427 — — Health Care 153,196,815 153,196,815 — — Industrials 42,594,699 42,594,699 — — Information Technology 156,063,843 156,063,843 — — Materials 14,180,381 14,180,381 — — Utilities 2,556,060 2,556,060 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 3,505,600 — — 3,505,600 REAL ESTATE INVESTMENT TRUST Financials 10,648,393 10,648,393 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 775,134 — — 775,134 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 27 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ Alger Capital Appreciation Institutional Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ - 28 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ Alger Mid Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ Special Purpose Alger Mid Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2014 $  Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $  - 29 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ Special Purpose Alger Small Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2014 $  Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $  The following table provides quantitative information about our Level 3 fair value measurements of our investments as of July 31, 2015. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 30 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Fair Value Valuation Unobservable July 31, 2015 Methodology Input Range Alger Capital Appreciation Institutional Fund Common Stocks $ 1,759,339 Income Discount Rate 10-40% Approach Preferred Stocks $ 13,757,527 Income Discount Rate 10-40% Approach Alger Mid Cap Growth Institutional Fund Common Stocks $ 92,636 Income Discount Rate 10-40 Approach Common Stocks $ 422,652 Cost Purchase Price Cost Approach Preferred Stocks $ 2,616,984 Income Discount Rate 10-40% Approach Special Purpose Vehicle $ 240,362 Cost Purchase Price Cost Approach Alger Small Cap Growth Institutional Fund Preferred Stocks $ 2,905,917 Income Discount Rate 12-20% Approach Special Purpose Vehicle $ 775,134 Cost Purchase Price Cost Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On July 31, 2015 Alger Capital Appreciation Institutional Fund transferred $35,304,486 from Level 1 to Level 2, utilizing fair value adjusted prices rather than exchange listed prices. Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of July 31, 2015, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Institutional Fund $ 91,894,309 $ 91,894,309 — — Alger Capital Appreciation Focus Fund 428,456 428,456 — — Alger Mid Cap Growth Institutional Fund 6,172,169 6,172,169 — — Alger Small Cap Growth Institutional Fund 7,875,146 7,875,146 — — Total $ 106,370,080$ 106,370,080 — — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. - 31 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Options The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds portfolios. The cash flows may be an important source of the Funds returns, although written call options may reduce the Funds ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended July 31, 2015, options were used in accordance with these objectives. The Funds option contracts were not subject to any rights of offset with any counterparty. All of the Funds options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. For the three months ended July 31, 2015, there were no open derivative instruments. NOTE 5  Affiliated Securities: The securities listed below are deemed to be affiliates of the Funds because the Funds or their affiliates owned 5% or more of the companys voting securities during all or part of the period ended July 31, 2015. Purchase and sale transactions and dividend income earned during the period were as follows: - 32 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Shares at Shares at Value at October 31, January 31, Dividend January 31, Security 2014 Additions Reductions 2015 Income 2015 Alger Capital Appreciation Institutional Fund Common Stocks Choicestream Inc.* 124,658 — — 124,658 — $59,836 Preferred Stocks Choicestream, Inc. 3,575,473 — — 575,473 — 1,716,227 Class A & Class B* Alger Capital Appreciation Focus Fund Preferred Stocks Prosetta Biosciences, — 76,825 — 76,825 — 345,713 Inc.* Alger Mid Cap Growth Institutional Fund Common Stocks Choicestream Inc.* 8,930 — — 8,930 — $4,286 Preferred Stocks Choicestream, Inc. 221,801 — — 221,801 — 106,464 Class A & Class B* Prosetta Biosciences, — 166,009 — 166,009 — 747,041 Inc.* Tolero Pharmaceuticals, 354,870 — — 354,870 — 1,070,323 Inc.* Alger Small Cap Growth Institutional Fund Preferred Stocks Prosetta Biosciences, — 133,263 — 133,263 — 599,684 Inc.* Tolero Pharmaceuticals, 448,284 — — 448,284 — 1,352,069 Inc.* * Non –income producing security. - 33 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrants principal executive officer and principal financial officer found Registrants disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrants management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrants internal control over financial reporting occurred during the registrants last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 34 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Institutional Funds By /s/Hal Liebes Hal Liebes President Date: September 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: September 24, 2015 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: September 24, 2015 - 35 -
